Latimer, Judge
(dissenting):
I dissent.
This case extends the doctrine of United States v Eschmann, 11 USCMA 64, 28 CMR 288, and denies to the special court-martial valuable information *480necessary to aid the members in determining the appropriateness of a sentence. Under the rule announced, they must remain ignorant of the respective severity of offenses as they cannot be told of the true maximum punishment ■for the crimes of which the accused •stands convicted. Every delict from murder to petty larceny is compressed in a common punishment mold by this ■decision, and special courts must op-érate in the dark for they must consider .all offenses for which the maximum sentence is six months confinement or more •of equal gravity. As I have said before, justice does not flourish in ignorance, and it appears unnecessarily inconsistent for the Court to illuminate the punishment scales for a general •court-martial and to darken them for its junior brother. Jurisdictional limits of special courts are not the only ingredients which go into the formula for appropriateness of sentence. They are fixed and arbitrary and cast little light •on those intangibles which form an important part of the punishment for serious offenses. To consider intelligently the sentence to be imposed on felonies, the special court-martial should be furnished a measuring rod which experience over many years has tailored to fit the crime. The scale set by Congress and the President is the most helpful and best information which can be given to the court to assist the members in ascertaining whether the sentence should be equal to or less than the maximum sentence imposable. To hide statutory penalties from a military court can be equated to concealing the statutes from a civilian judge, and I suggest that no civilian jurisdiction goes quite that far. Obviously, if an accused is tried for robbery by a special court, the fact that that offense carries a maximum sentence of ten years may cause the court to impose six months confinement and a punitive discharge, but why should it be led to believe that the offense is so inconsequential that it carries only a six months’ maximum? It is unusual for a court-martial to impose the maximum sentence permissible, and justice does not require that the crime he measured by a scale over-weighted heavily in favor of the offender.
I would reverse the decision of the board of review.